Title: From George Washington to the Commissioners for the Exchange of Prisoners, 30 November 1778
From: Washington, George
To: Commissioners for the Exchange of Prisoners


  
    [Fishkill, N.Y. 30 November 1778]
  
His Excellency Sir Henry Clinton having by a Letter to me of the 10th Instant, made a proposition to the following effect, Viz. “to exchange the Officers of our Army who are prisoners on parole or otherwise in his possession, for Officers & Men of the Troops of the Convention, according to the customary proportion, or according to such proportion as might be determined, by Commissioners appointed on both sides.”
  And the Honorable the Congress having authorised me, by an Act passed on the 19th Instant, “to appoint Commissioners to confer with such as are or may be appointed by Sir Henry Clinton, on the exchange proposed by him—and directed that Officers of equal rank be first exchanged, after which, if it should be necessary, an equivalent 
    
    
    
    of inferior for Superior Officers; and if agreably to such equivalent all the Officers of the Enemy shall be exchanged and a balance of prisoners remain in their hands, then an equivalent of privates to be settled according to the customary proportion or such proportion as may be agreed on.” 
In virtue of these powers, you the said Robert Hanson Harrison and Alexander Hamilton are appointed and I do here by appoint you Commissioners, to repair to Amboy in the State of New jersey on Monday the 7 of December—then and there—or at such other place as shall be afterwards mutually agreed on, to confer, agree & determine with the Commissioners nominated or to be nominated and who shall be properly authorised, upon an exchange of prisoners, agreable to the terms of the said recited Act; for which this shall be your Warrant; and your engagements being mutually interchangd, shall be ratified and confirmed by me. Given under my hand & Seal at Head Quarters this 30th day of Novr 1778.
